Title: John Paul Jones to John Adams, 10 Jul. 1786
From: Jones, John Paul
To: Adams, John


          
            
              Sir,
            
            

              Paris

              July 10th. 1786.
            
          

          On the other side is a Copy of a Letter I had the honor to write
            you by Mr Bingham the 7th. of
              Feby. last. As I have long expected to see Dr. Bancroft here I was led to conclude that he would have been
            able to give me some satisfaction respecting the application to the Court of Denmark. I
            find however that he is not acquainted with the effect either of your correspondence to
            Denmark, or of your conversation on the Subject of our Prizes with the Danish Minister
            in London.—the Board of Treasury has sent such Orders to Mr.
            Jefferson respecting the Prize-Money I have recovered from the Court of France, as makes
            my return to America, in a public light, not immediately necessary. I must therfore
            request the favor of you to let me know as soon as possible the result of your
            correspondence to Denmark, and of your conversation on my subject with the Danish
            Minister, with your advice on the best steps for me to pursue to receive satisfaction
            from his Court. there is a Danish Minister now here, and an application through him will
            not be subject to the unfavorable influence of the Court of London.
          I am, Sir, with great esteem & Respect, / Your most
            obedient / and most humble Servant
          
            
              Paul Jones
            
          
        